DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on September 6, 2019 and a response to election/restriction filed on February 28, 2022. Claims 10-12, 14-16, 18-19, 24, and 33-43 are pending, from which claim 43 is withdrawn by the examiner for not being directed to the elected group of claims. Claims 1-9, 13, 17, 20-23, and 25-32 have been cancelled by Applicant. Claims 10-12, 14-16, 18-19, 24, and 33-42 have been fully examined.

Election/Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 10-12, 14-16, 18-19, 24, and 33-42, drawn to defining a smart contract and issuing a token based on the smart contract.
Group II. 	Claim 43, drawn to generating, transferring and recording tokens.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of: using tokens, smart contracts, asset management, and distributed ledger, these technical features are not special technical features as they do not make a contribution over the prior art in view of Barhydt et al.  (US Patent Publication No. 2006/0259361). Barhydt et al. disclose a distributed system and method for managing assets. (Barhydt et al.: [0054]-[0068], [0136]-[0148], [0257]-[0283]) Specifically, Barhydt et al. disclose a distributed system ([0331]), token creation ([0275]), smart contracts ([0146]-[0147]), asset management ([0144]-[0147]), time dependent token validity ([0274]), asset token exchange (i.e. substitution) ([0123]-[0124], [0152], [0259]).
	Newly submitted claim 43 is directed to an invention that lacks unity with the invention originally claimed, for being drawn to a non-elected group of claims. 
Since applicant has already elected claims 10-12, 14-16, 18-19, drawn to issuing a token based on a smart contract, this group of claims has been elected by the examiner for prosecution on the merits.  Accordingly, claim 43 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Objections
With respect to claim 14, the claim depends from cancelled claim 13. Dependency correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to claim 39, the claim is directed to software per se as it recites “a smart contract representing…” and a smart contract is software.  According to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter (In re Nuijten.)   A product claim should always contain the structure or the hardware that performs the function Applicant claims.  Therefore, the claimed product is non-statutory and therefore rejected under 35 U.S.S. §101.
Dependent claims 40-42 are also rejected for incorporating the limitations of the rejected claim 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 14, 16, 18-19, 24, and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Patent Publication No.  2017/0232300), in view of Wheeler et al. (US Patent Publication No. 2016/0343074).
With respect to claims 10 and 39, Tran et al. teach:
pledging …property or a right in the …property as a security interest; ([0707]-[0708])
defining a plurality of smart contracts, ([0122])
each smart contract representing a computer protocol which irreversibly implements predefined rules in accordance with ascertained conditions, (terms of smart contract [0123], [0785]-[0813])
each smart contract being secured by a portion of the security interest in the … property or the right in the… property, (security interest, collateral [0707]-[0708], [0825])
each smart contract having an automatically executed rule which requires a return of a token satisfying to the respective smart contract within a predetermined period, ([0190])
the predetermined period being tollable dependent on availability of a substitute asset, and if the corresponding token is not returned within the predetermined time period, automatically exercising the security interest; ([0824]-[0825], [0938])
issuing the token; (lendable item [0816]-[0817])
automatically executing the smart contract on a blockchain, to determine if the token satisfying to the respective smart contract is returned or if the substitute asset is available to toll the predetermined period upon expiration of the predetermined time period, and if not, exercising the security interest without human intervention. ([0817]-[0825])
	In addition, with respect to claim 39, Tran et al. teach:
a smart contract representing a computer protocol which irreversibly implements predefined rules in accordance with ascertained conditions… ([0122])
…security interest for a loan represented as a sale of a plurality of tokens, each token having an associated smart contract representing right of a token holder, ([0123], [0785]-[0813])
upon expiration of a tollable predetermined period of time, to receive an asset, or to automatically exercise the security interest to obtain the asset if the asset is not received, wherein the smart contract is expired by return of the token before expiration of the tollable predetermined period of time, ([0190], [0351], [0824]-[0825], [0937]-[0938])
and wherein the predetermined period of time is tollable upon tender of a predetermined substitute asset; ([0199])
issuing the plurality of tokens; (lendable item [0816]-[0817])
	Tran et al. do not explicitly teach pledging real property as a security interest,
	However, Wheeler et al. teach pledging real property as a security interest, ([0080])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain smart contract system, as taught by Tran et al. with the interest rate system of Wheeler, in order to use real property as collateral for smart contracts on a blockchain. (Wheeler et al.: Abstract, [0007])
With respect to claim 11, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
returning the token within the tollable predetermined period of time, and automatically releasing the real property or a right in real property from the security interest. ([0190], [0817]-[0825])
With respect to claim 12, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the smart contract is implemented in conjunction with a distributed ledger. ([0122]-[0125])
With respect to claim 14, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Tran et al. and Wheeler et al. do not explicitly teach:
the real property or the right in the real property comprises a mine having proven available reserves of the substitute asset.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 16, Tran et al. and Wheeler et al. teach the limitations of claim 14.
Tran et al. and Wheeler et al. do not explicitly teach:
wherein the proven available reserves are a predetermined multiple of the substitute asset.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 18, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the token is automatically generated as a transaction of a cryptographically-authenticated, distributed ledger comprising a database held and updated independently by each of a plurality of distributed elements, forming a consensus determination of transaction validity. (the system creates a transaction which has to be accepted by all others (i.e., consensus) [0137]-[0138])
With respect to claim 19, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
recording a transfer of the token on the blockchain and verifying ownership of the transferred token through the blockchain. ([0202]-[0204])
With respect to claim 24, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Tran et al. and Wheeler et al. do not explicitly teach:
wherein the substitute asset comprises a precious metal, and the pledged real property or the right in the real property represents a proven reserve of an unrefined precious metal.
However, the claim recitation indicates non-functional descriptive material and does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
With respect to claim 33, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
the smart contract further comprises a rule provides …a penalty… for a token holder for payments delayed by a tolling of the predetermined period. (penalty increasing by contractual terms [0835])
In addition, Wheeler et al. teach:
…provides interest rate for a token holder for payments delayed by a tolling of the predetermined period. ([0028]-[0031])
With respect to claim 34, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
selectively returning the tokens, such that a first subset of the tokens corresponding to the plurality of smart contracts are returned, and a second subset of the tokens corresponding to the plurality of smart contracts are not returned. (members who are in the arrears and members who are not [0833])
With respect to claim 35, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Tran et al. teach:
selectively tolling the predetermined period for the tokens, such that a first subset of the tokens corresponding to the plurality of smart contracts are tolled, and a second subset of the tokens corresponding to the plurality of smart contracts are not tolled. (members who incur a penalty and members who won’t [0833]-[0835])
With respect to claim 36, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Wheeler et al. teach:
subsets of the plurality of smart contracts are secured by distinct real property or rights in real property. ([0080])
With respect to claim 37, Tran et al. and Wheeler et al. teach the limitations of claim 36.
Moreover, Tran et al. teach:
wherein the tokens satisfying the plurality of smart contracts are fungible, ([0199])
based on a minimum value of the security interest and equivalence period tolling provision. ([0707]-[0708], [0833]-[0835])
With respect to claim 38, Tran et al. and Wheeler et al. teach the limitations of claim 10.
Moreover, Wheeler et al. teach:
wherein the plurality of smart contracts are secured by a fractional interest in the real property. ([0028]-[0031], [0080]) 
With respect to claim 40, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
wherein said issuing the plurality of tokens comprises digitizing an illiquid asset derived from the real property or a right in the real property into fractional representations using the smart contract on a distributed ledger network (blockchain stock items (digitized illiquid assets) [0197], [0202])
 implemented to require return of the token within a tollable predetermined period of time, tollable dependent on tender of the substitute asset within the tollable predetermined period of time, the fractional representations being secured by undivided shares in the pledge of the illiquid asset as collateral. ([0190], [0817]-[0825])
With respect to claim 41, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
transferring ownership of a respective token on an exchange, and recording the transfer in a distributed ledger network. ([0202]-[0204])
With respect to claim 42, Tran et al. and Wheeler et al. teach the limitations of claim 39.
Moreover, Tran et al. teach:
the smart contract comprises an illiquid asset description, an illiquid asset owner, a quantity, and at least one redemption rule… ([0121], [0132]-[0138]) 
comprising a maturity date (expiration [0035], [0950]-[0955])
 which triggers a release of the pledged illiquid asset as collateral back to the illiquid asset owner in exchange for return of the token. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., in view of Wheeler et al., further in view of Dhupkar et al. (US Patent Publication No. 2019/0005469).
With respect to claim 15, Tran et al. and Wheeler et al. teach the limitations of claim 14.
Tran et al. and Wheeler et al. do not explicitly teach:
the substitute asset is automatically valued according to a value reported by commodity exchange. 
	However, Dhupkar et al. teach:
the substitute asset is automatically valued according to a value reported by commodity exchange. ([0120]-[0122])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain smart contract system, as taught by Tran et al. and Wheeler et al., with the asset valuation of Dhupkar et al., in order to determine value of a collateral. (Dhupkar et al.: Abstract, [0057])
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685        

/STEVEN S KIM/Primary Examiner, Art Unit 3685